PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/828,597
Filing Date: 1 Dec 2017
Appellant(s): Block et al.



__________________
Keith R. Haupt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
In response to Appellant’s argument that:
“This feature is not found in Simpson and Hohnen fails to cure this deficiency of Simpson in that a die board is not even disclosed in Hohnen. The contact of the inner face with the die board aligned with the tip is neither taught, disclosed nor suggested in Simpson. Groove 56 in Simpson provides a gap or spacing of the inner face of the die from the die board (or die plate 38 as it is called in Simpson) aligned with the tip 50 (or extending ridge per Simpson).
As such, the contact of the inner face with the die board in alignment with the tip is not found in the Simpson or Hohnen prior art. Independent claims 1,11 and 21 and all associated dependent claims are novel and nonobvious over the Simpson, Hohnen and combinations thereof. The § 103 rejections fail to present a prima facie case of obviousness and should be reversed.”,

the examiner firstly asserts that the “inner face” of claims was interpreted as being the horizontal bottom surface of the left flange 52 of the rule 42 of Simpson, which is shown circled and labeled “inner face” in Figure 5x of the Final Office Action mailed on 03/22/2021, hereinafter Final Office Action. Note that the horizontal bottom surface of the right flange 54 of the rule 42 of Simpson and the surface of groove 56 of Simpson were not interpreted as being part of the “inner face”. Secondly, the examiner asserts that it is apparent from Figure 5x of the Final Office Action that the “inner face” is in contact with the die board 38. Thirdly, the examiner asserts that the “inner face” shown in Figure 5x of the Final Office Action is aligned with the “tip” shown circled in Figure 5x because the “inner face” is at its correct relative position relative to the “tip”. Note that the dictionary definition of the term “align” relied upon in the Final Office Action was “to be in or come into precise adjustment or correct relative position” (see intransitive verb definition 2 of https://www.merriam-webster.com/dictionary/align), or “put (things) into correct or appropriate relative positions” (see the first bullet of definition 1 of https://www.google.com/search?q=align+definition&rlz=1C1GCEB_enUS944US944&oq=align+def&aqs=still anticipates the argued limitations because both the “inner face” and the “tip” shown in Figure 5x lie on a straight line (shown in a second annotated version of Figure 5 of Simpson, hereinafter Figure 5y, below) which passes through both the right end point of the “inner face” and the center of the “tip” (as is apparent from Figure 5y below).

    PNG
    media_image2.png
    881
    1436
    media_image2.png
    Greyscale

Figure 5y: a second annotated version of Figure 5 of Simpson

In response to Appellant’s argument that:
“In the final Office Action, the Examiner attempts to interpret the claim language as it allegedly apply to Simpson. In doing so, the Examiner adopts an unreasonable interpretation of the claim term “aligned” as explained in the “Response to Arguments” portion of the final Office Action (p. n) as the term “aligned” is “a very broad term which can even be interpreted as meaning “at a constant horizontal distance from.””
…
The “line” shown in the Examiner’s annotated version of Simpson Fig. 5 passes through the tip and is consistent with an ordinary dictionary definition of “to bring into a line.” The “line” in Figure 5x clear extends downwardly from the tip into the groove which is spaced from the die board. The Examiner’s own annotation of Simpson Fig. 5 supports the patentability of the independent claims in that the aligned portion of the inner face is not in contact with the die board in Simpson due to the groove.”,

the examiner firstly asserts that the dictionary definition of the term “align” relied upon by the examiner when interpreting the claims was “to be in or come into precise adjustment or correct relative position” (see intransitive verb definition 2 of https://www.merriam-webster.com/dictionary/align), or “put (things) into correct or appropriate relative positions” (see the first bullet of definition 1 of https://www.google.com/search?q=align+definition&rlz=1C1GCEB_enUS944US944&oq=align+def&aqs=chrome.0.0i433i512j69i57j0i512l2j0i22i30l2j69i60l2.3780j1j1&sourceid=chrome&ie=UTF-8) or “lie in…correct relative positions” (see the second bullet of definition 1 of https://www.google.com/search?q=align+definition&rlz=1C1GCEB_enUS944US944&oq=align+def&aqs=chrome.0.0i433i512j69i57j0i512l2j0i22i30l2j69i60l2.3780j1j1&sourceid=chrome&ie=UTF-8). The meaning of the term “align” proffered by the examiner in the Final Office Action is an example/subset of this dictionary definition. Secondly, the examiner asserts that this interpretation of the term “align” is not unreasonable and not contrary to examination guidelines because the term “align” is neither defined nor mentioned even once in any part of the specification of the instant application, and thus the examiner can rely on an ordinary meaning of the term “align” (such as the dictionary definition provided above) when interpreting the claims. Thirdly, the examiner asserts that he simply included the “horizontal plane” illustration in Figure 5x to refer to one horizontal plane (out of an infinite number of horizontal planes) in which the cross-sectional configuration of the proximal portion is rectangular (see 103 rejections of claims 6, 16, and 26). The examiner did not rely on the “horizontal plane” shown in Figure 5x to define a horizontal direction as suggested by the Appellant. Fourthly, the examiner asserts that it is apparent from Figure 5x that the horizontal distance (the “constant horizontal distance” shown in Figure 5y above) from still anticipates the argued limitations because both the “inner face” and the “tip” shown in Figure 5x lie on a straight line (shown in Figure 5y above) which passes through both the right end point of the “inner face” and the center of the “tip” (as is apparent from Figure 5y above).

In response to Appellant’s argument that:
“Unfortunately, the Examiner once again adopts an unreasonable definition of the claim terms. Annotated Figure 5X of Simpson has the “inner face” labeled as only the portion of the proximal portion confronting the die board surrounding the leftmost staple 58. This identification of the “inner face” is too limiting and inconsistent with the term as used in the claims. One of ordinary skill would look to the specification and the claim language to understand the term “inner face.”
…
The Examiner’s interpretation of the claim term “inner face” as demonstrated by Figure 5X is not as broadly as the term reasonably allows because it excludes two of the three areas of the inner face of the proximal portion in Simpson. The Examiner’s interpretation of “inner face” is too limiting, not reasonably broad and contrary to examination guidelines.”,

the examiner firstly asserts that the “inner face” shown circled in Figure 5x of the Final Office Action can be properly interpreted as being the “inner face” of the claims the phrase “inner phrase” is not defined in any part of the specification of the instant application and because the claims only require the inner face to confront and contact the die board / board substrate and be aligned with the tip. As explained above in the responses to the previous arguments, the “inner face” shown circled in Figure 5x of the Final Office Action confronts and contacts the die board / board substrate 38 and is also aligned with the “tip”. Thus, the “inner face” shown circled in Figure 5x can be properly interpreted as being the “inner face” of the claims. Secondly, the examiner asserts that he is not required to interpret the entire bottom surface of rule 42 extending from the left end to the right end of the rule as being the “inner face” of the claims. The examiner can properly interpret only the horizontal bottom surface of the left flange 52 of the rule 42 of Simpson as being the “inner face” of the claims because it meets all the limitations of the claims pertaining to the “inner face” (as explained in the responses to the previous arguments), because it clearly distinct from the surface of groove 56 of Simpson, since it has a different curvature, different dimensions, and a different shape than the surface of groove 56, and because it is discontinuous and offset from the horizontal bottom surface of the right flange 54 of the rule 42.

In response to Appellant’s argument that:
“Simpson teaches away from the features of claims 1,11, and 21 by spacing the inner face of the rule from die board via the groove 56. It is well settled that a prior art reference, such as Simpson, which teaches away from a claim feature is the antithesis of rendering the claim feature obvious. See MPEP § 2143-03(VI) and In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).
…
Therefore, while the Simpson invention provides a groove for resiliency and yield to the rule, Appellant’s claimed inventions are configured to provide support for the tip and resist movement. Simpson teaches away from these claim features. Moreover, one of ordinary skill in the art would not modify Simpson to arrive at Appellant’s claimed rule because doing so would be contrary to a stated objective of Simpson.”,

the examiner firstly asserts that Simpson does not teach away from the features on claims 1, 11, and 21 and does teach that the “inner face” confronts and contacts the die board / board substrate 38 and is aligned with the “tip”, because the “inner face” was interpreted as being only the horizontal bottom surface of the left flange 52 of the rule 42 of Simpson (and not the horizontal bottom surface of the right flange 54 of the rule 42 of Simpson or the surface of groove 56 of Simpson). Secondly, the examiner asserts that the “inner face” shown in Figure 5x of the Final Office Action does support the “tip” shown in Figure 5x because it serves as a fixed support and base for the “tip”, helps maintain the vertical position/height of the “tip”, and absorbs a portion of any load exerted on the “tip”.

In response to Appellant’s argument that:
“This feature of claims 31-33 is entirely absent from both Simpson and Hohnen. Simpson teaches and discloses that the inner face, as properly understand by one of ordinary skill in the art (see above), includes the groove 56 which is clearly spaced from and not in contact with the die board (see Fig. 5 of Simpson). Since the groove portion of the inner face of the proximal portion of the rule in Simpson is spaced from the die board, the entirety of the Simpson inner face is not in contact with the die board, contrary to the requirement in claims 31-33.
The rejections of claims 31-33 rely upon the annotated Figure 5X of Simpson to allege that the entirety of the inner face is in contact with the die board. However, as previously explained, Figure 5X of Simpson is not consistent with proper examination guidelines by failing to apply a broadest reasonable interpretation of the claim language “inner face”. Figure 5X relied upon in the rejections of claims 31-33 only identifies the left hand portion of the inner face as such in Simpson and not the right hand portion or the groove portion therebetween. The inner face of Simpson properly includes all of these three regions. The entirety of these three regions in Simpson is not in contact with the die board as the groove portion is spaced from the die board.”,

the examiner firstly asserts that Simpson does disclose the limitation of claims 31-33 that “an entirety of the inner face of the proximal portion” contacts the die board because it is apparent from Figure 5x of the Final Office Action that the entirety of the “inner face” shown circled in Figure 5x is in contact with the die board 38. Note that the “inner face” of the claims was interpreted as being only the horizontal bottom surface of the left flange 52 of the rule 42 of Simpson (and not the horizontal bottom surface of the right flange 54 of the rule 42 of Simpson or the surface of groove 56 of Simpson), as explained in the responses to the previous arguments.

For the above reasons, it is believed that the rejections of claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 should be sustained.

Respectfully submitted,

/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        

Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.